Exhibit 10.6

 

 

[SEAL]

 

RECEIVED

 

 

 

DEC 22 AM 9:38

 

 

 

RICHARD W. WEEKING

 

CLERK, U.S. DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 

BILL LOCKYER

Attorney General of the State of California

RICHARD M. FRANK

Chief Deputy Attorney General

THOMAS GREENE

Chief Assistant Attorney General

KATHLEEN E. FOOTE

Senior Assistant Attorney General

ADAM MILLER, State Bar No.168254

Deputy Attorney General

455 Golden Gate Avenue, Suite 11000

San Francisco, CA 94102-7004

Telephone: (415) 703-5551

Fax: (415) 703-5480

Email: Adam.Miller@doj.ca.gov

 

Attorneys for the State of California

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

STATE OF CALIFORNIA,

 

CASE NO.

 

 

 

Plaintiff,

 

STIPULATION FOR ENTRY OF
FINAL JUDGMENT

v.

 

 

 

 

 

MARQUEE HOLDINGS, INC.,

 

 

a Delaware corporation,

 

 

d/b/a AMC ENTERTAINMENT INC.,

 

 

 

 

 

and

 

 

 

 

 

LCE HOLDINGS, INC.,
a Delaware corporation,
d/b/a LOEWS CINEPLEX
ENTERTAINMENT CORPORATION,

 

 

 

 

 

Defendants.

 

 

 

STIPULATION FOR ENTRY OF FINAL JUDGMENT

 

It is stipulated by and between the undersigned parties, through their
respective attorneys, that:

 

1.             The Court has jurisdiction over the subject matter of this action
and over each of the parties hereto, and venue of this action is proper in the
United States District Court for the Northern District of California.

 

STIPULATION FOR ENTRY OF FINAL JUDGMENT

 

1

--------------------------------------------------------------------------------


 

2.             The parties consent that a Final Judgment in the form hereto
attached may be filed and entered by the Court without further notice to any
party or other proceedings, provided that the plaintiff has not withdrawn its
consent, which it may do at any time before the entry of the proposed Final
Judgment by serving notice thereof on the defendants and by filing notice with
the Court.

 

3.             The defendants shall abide by and comply with the provisions of
the proposed Final Judgment pending entry of the Final Judgment, or until
expiration of time for all appeals of any court ruling declining the entry of
the proposed Final Judgment, and shall, from the date of the filing of this
Stipulation, comply with all the terms and provisions thereof as though the same
were in full force and effect as an order of the Court.

 

4.             This Stipulation shall apply with equal force and effect to any
amended proposed Final Judgment agreed upon in writing by the parties and
submitted to the Court.

 

5.             In the event the plaintiff withdraws its consent or if the
proposed Final Judgment is not entered pursuant to this Stipulation, this
Stipulation shall have no effect whatever and the making of this Stipulation
shall be without prejudice to any party in this or any other proceeding.

 

6.             The defendants represent that the required actions set forth in
the proposed Final Judgment can and will be implemented and followed and that
the defendants will later raise no claim of hardship or difficulty as grounds
for asking the Court to modify any of the provisions contained therein.

 

2

--------------------------------------------------------------------------------


 

 

 

Respectfully submitted,

 

 

 

 

 

FOR THE STATE OF CALIFORNIA:

 

 

 

 

 

BILL LOCKYER

 

 

Attorney General of the State of California

 

 

RICHARD M. FRANK

 

 

Chief Deputy Attorney General

 

 

THOMAS GREENE

 

 

Chief Assistant Attorney General

 

 

KATHLEEN E. FOOTE

 

 

Senior Assistant Attorney General

 

 

 

 

 

 

 

 

/s/ Adam Miller

 

 

ADAM MILLER

 

 

Deputy Attorney General

 

 

455 Golden Gate Avenue, Suite 11000

 

 

San Francisco, CA 94102-7004

 

 

Telephone:

(415) 703-5551

 

 

Fax:

(415) 703-5480

 

 

Attorneys for the Plaintiff, State of California

 

 

 

Dated:

12/19/05

 

 

 

 

 

 

 

 

 

 

 

FOR MARQUEE HOLDINGS INC.:

 

 

 

 

 

 

 

 

/s/ Ilene Knable Gotts

 

 

ILENE KNABLE GOTTS

 

 

DAMIAN G. DIDDEN

 

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, New York 10019

 

 

Telephone:

(212) 403-1247

 

 

Fax: 

(212) 403-2247

 

 

Attorneys for Marquee Holdings Inc.

 

 

 

Dated:

Dec 15, 2005

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

FOR LCE HOLDINGS, INC.:

 

 

 

 

 

 

 

 

/s/ Deborah L. Feinstein

 

 

 

DEBORAH L. FEINSTEIN

 

 

Arnold & Porter LLP

 

 

555 12th Street, NW

 

 

Washington, DC 20004

 

 

Telephone:

(202) 942-5015

 

 

Fax:

(202) 942-5999

 

 

 

 

 

JENNIFER L. CUMMINGS (Cal. Bar # 208115)

 

 

Arnold & Porter LLP

 

 

90 New Montgomery Street

 

 

Suite 600

 

 

San Francisco, CA 94105

 

 

Telephone:

(415) 356-3004

 

 

Fax:

(415) 356-3099

 

 

 

 

 

Attorneys for LCE Holdings, Inc.

 

 

 

Dated:

 

 

 

 

 

4

--------------------------------------------------------------------------------